PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/443,052
Filing Date: 17 Jun 2019
Appellant(s): TAYLOR, Fredrick



__________________
Todd Deveau
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021 appealing from the Final Rejection mailed on January 28, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding both independent claims 1 and 17, there is no support in the original disclosure for the newly added limitations directed to the “center disc configured to be positioned against the functional wheel rim on one of the opposed sides thereof” and “center disc positioned on the one side of the opposed sides of the functional wheel rim” as required.  The ordinary and common definition of the term “side” in the art is “one of the surfaces forming the outside of or bounding a thing, or one of the lines bounding a geometric figure” (See “side”, https://www.dictionary.com/browse/side?s=t, accessed 1/22/2021).  Applicant’s disclosed wheel rim is described as having a first annular edge or bead rim 28 in the front and a second, opposed annular edge or bead rim 30 at the rear (See paragraph [0032] of Applicant’s specification; Figs. 2a and 2b).  These annular edges or bead rims 28, 30 represent what would be considered to be at 24 being positioned against the functional wheel rim on another of the opposed sides (e.g., at 28 as shown in Fig. 4), center disc 26 is both shown and described as being offset from the side at 30 (Note Fig. 4 and paragraph [0037] which describes the “center disc 26 is pressed into the inner surface 32 of the functional rim 22 at a given back depth”).  There is no description of the center disc being positioned against the functional wheel rim at 30.  Nor do the drawings show such a configuration.

(2) Response to Argument
	In response to Appellant’s argument on page 15 of the Appeal Brief that “At least FIGs. 2b and 8 and the insets of FIGs. 5 and 9 depict the features of Appellant’s claims the Examiner asserts lack written description…”, the Examiner respectfully disagrees.  Although the exploded view illustrated in Fig. 2b clearly shows the opposed sides (i.e., an opposed axially outboard or front side at the left-hand part of the rim 22 and another opposed axially inboard or rear side at the right-hand part of the rim 22) of the functional wheel rim 22, the relative assembled positioning of the center disc 26 and the wheel face insert 24 with respect to the functional wheel rim cannot be determined from this figure.  While Figs. 5 and 8 show the wheel face insert 24 configured to be positioned against the functional wheel rim 22 on “another of the opposed sides” (i.e., the axially outboard or front side at the left-hand part of the rim 22) as claimed, Figs. 8 and 9 clearly show the center disk 26 being configured to be positioned against the functional wheel rim 22 near a center part of the rim in the axial direction instead of being “positioned against the functional wheel rim on one of the opposed sides” of the functional wheel rim as claimed.
26 and wheel face insert 24 are not assembled to or positioned against the functional rim 22.  As such, the relative assembled positions of the center disc 26 and the wheel face insert 24 with respect to the functional wheel rim cannot be determined from these figures.
	In response to Appellant’s arguments on page 16 of the Appeal Brief that “In FIG. 9, an annular lip 60 of the center disc 26 is positioned against a side of the functional rim 22, namely the inner surface 32 (the inner surface 32 being a portion of a side of the functional rim 22), that is opposed from a side of the functional rim 22 where the wheel face insert 24 is positioned along a central axis x”, the Examiner respectfully disagrees with Appellant’s interpretation that the positioning of center disc 26 against the inner surface 32 of the functional rim 22 can be considered to be the claimed “one of the opposed sides of the functional wheel rim” that is opposed from the another of the opposed sides of the functional wheel rim at which the wheel face insert 24 is positioned against.  The Examiner again notes that the center disc 26 is positioned against the functional rim 22 at the inner surface 32 near a center part of the rim in the axial direction as clearly shown in Fig. 8.  This positioning of the center disc 26 at the inner surface 32 against the functional rim 22 is not at an opposite or opposed side of the functional wheel rim to the positioning of the wheel face insert 24 at the inner surface 32 against the functional rim as alleged by Appellant.  Nor has Appellant explained or provided evidence from 32 of the functional rim 22 to which the center disc 26 and wheel face insert 24 are positioned against can be reasonably considered to be the opposite or the opposed sides of the functional rim as required by claims 1 and 17.
	In response to Appellant’s arguments on pages 16 and 17 of the Appeal Brief that the wheel face insert 24 and center disc 26 are opposed from each other against an arbitrarily placed plane Y orthogonal to the central axis X, it is first noted that Appellant’s original disclosure, including Fig. 8, does not describe or show plane Y that is included in Appellant’s reproduced Fig. 8 found on page 16 of the Appeal Brief.  Nonetheless, independent claims 1 and 17 both require the wheel face insert 24 and the center disc 26 to be configured to be positioned against the functional wheel rim on opposed sides of the functional wheel rim, not the wheel face insert 24 and the center disc 26 being positioned against the functional rim 22 on opposite or opposed sides of an arbitrarily placed plane orthogonal to the central axis of the functional rim as now argued by Appellant.
	In response to Appellant’s arguments on pages 17-22 of the Appeal Brief that the definition submitted by the Examiner for the term “side” is arbitrary and “inconsistent with what Applicant should be afforded under the plain meaning/broadest reasonable interpretation standard requiring interpretation ‘in light of the specification’ and ‘as it [the specification] would be interpreted by one of ordinary skill in the art’”, the Examiner respectfully disagrees and notes that the definition of “side” (i.e., “one of the surfaces forming the outside of or bounding a thing, or one of the lines bounding a geometric figure”) used by the Examiner is consistent with Appellant’s specification and with Appellant’s previous interpretation of this term as evidenced by Appellant’s arguments against the prior art rejections in Appellant’s response filed December 2, 2020 to the Non-Final Rejection.
22 has “a front and rear side”.  As best understood, in light of Appellant’s specification and as interpreted by one of the ordinary skill in the art, the front (i.e., axially outboard or left-hand part of rim 22 in Appellant’s Fig. 4 and 8) and rear (i.e., axially inboard or right-hand part of rim 22 in Appellant’s Fig. 4 and 8) sides of the functional wheel rim would correspond to the claimed “opposed sides” of the function wheel rim.  The annular edges or bead rims 28, 30 are located at these respective front and rear sides of the functional rim 22 and form the outside or boundaries of the rim in the axial direction.
	Second, on pages 11 and 12 of Appellant’s response filed December 2, 2020 to the Non-Final Rejection, Appellant correctly argued that the prior art fails to disclose a wheel with the wheel insert and center disc being positioned against the rim on opposite or opposed sides thereof.  Specifically, Appellant stated the following:
	“In both Heck and Beith a wheel cover or wheel insert is positioned only on one side of the wheel (wheel 13 in Heck, and wheel 12 in Beith).  Nothing is positioned on the opposite side thereof.  Thus, neither discloses, nor teaches, a center disc element positioned on or against the wheel or a functional wheel rim on a side of a wheel or functional wheel rim opposite that of the wheel cover or wheel insert with the three elements secured together in such positions.”
	
	Specifically, Appellant’s arguments that the Beith reference fails to disclose the center disc being positioned against a side of the functional rim that is opposite to the side of functional rim to which the wheel insert is secured gives further credence to the Examiner’s definition of the term “side” and interpretation of the “opposed sides” claim limitations.  As can be seen below in reproduced Fig. 2 of Beith and Appellant’s annotated Fig. 4, both Beith and Appellant’s wheel are substantially identically arranged with the wheel face insert of each being positioned instead of “one of the opposed sides thereof” (i.e., an opposed axially inboard or rear side at the right-hand part of the rim) as required by claims 1 and 17.

    PNG
    media_image2.png
    486
    277
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    287
    media_image3.png
    Greyscale



	However, Appellant is now arguing, on page 19 of the Appeal Brief, that “the skilled artisan would interpret the features (‘opposed sides’) recited in Appellant’s claims (namely claims 1 and 17) as different surfaces of the inner surface of the functional rim 22 opposed along the ‘x’ axis as noted above”.  This new interpretation by Appellant of the claim language directly 
	In response to Appellant’s argument on page 22 of the Appeal Brief that any two portions or surfaces of the inner surface Appellant’s functional rim “would oppose each other along the ‘x’ axis (or alternatively a plane Y as orthogonal to the ‘x’ axis, with a side on each side of the plane Y, as annotated above”, the Examiner again notes that there is no support in Appellant’s specification that any two surfaces or portions of the inner surface of Appellant’s rim can be considered to be “opposed sides” of the functional rim.  Nor has Appellant provided any evidence that one of ordinary skill in the art would interpret the opposed or opposite sides of a functional rim as being any two surfaces or portions of the inner surface of the rim.
	In response to Appellant’s apparent confusion on page 23 of the Appeal Brief whether the dependent claims are allowable, Appellant is reminded that if the independent claims are rejected under 35 U.S.C. 112(a), the dependent claims are also rejected under 35 U.S.C. 112(a) as they require all of the limitations of the independent claims by virtue of their dependency.  In other words, each dependent claim also requires all of the limitations of the independent claim including the newly added limitations that were rejected to for failing to comply with 35 U.S.C. 112(a).
each claim limitation as required”, it is unclear to the Examiner what Appellant is attempting to argue.  The Examiner notes that Appellant’s amendment filed December 2, 2020, which introduced new limitations to the independent claims which were not supported by Appellant’s original disclosure, overcame the previous prior art rejections as evidenced by the claims only being rejected under 35 U.S.C. 112(a) in the Final Office Action and implied by Examiner’s response in the “Response to Arguments” Section in the Final Office Action that each of the prior art references and Applicant’s disclosed invention fails to teach the newly added limitations (See page 7 of the Final Rejection mailed on January 28, 2021). 
	In response to Appellant’s opinion and apparent concern on pages 23 and 24 of the Appeal Brief that the dependent claims were ignored in the Final Office Action, the Examiner again assures Appellant that the dependent claims were treated and properly rejected under 35 U.S.C. 112(a) by virtue of their dependency on independent claims 1 and 17.  In fact, the Final Office Action expressly states that claims 1-20 are rejected under 35 U.S.C. 112(a) (See the Office Action Summary and page 5).  Appellant is reminded that dependent claims cannot be rejected with prior art if there are no prior art rejections for the independent claims from which they depend.  As such, it is unclear to the Examiner what “factual arguments relating to the dependent claims” that Appellant believes should have been made in the Final Office Action.




Respectfully submitted,
/Kip T Kotter/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        
Conferees:
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        
/RUTH ILAN/TQAS, TC 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.